DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 4, 6-7, 10-11, 13, 16-21 and 23-25 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Sineway on June 24, 2022.
The application has been amended as follows:   
Claim 1. A computer-implemented method, comprising the steps of: measuring one or more baselines of neurophysiological data of a user with one or more sensors; calibrating one or more neurophysiological behavioral risk thresholds of the user using the one or more sensors based on the one or more baselines of neurophysiological data of the user; collecting one or more real-time neurophysiological data of the user with the one or more sensors while the user is experiencing a real-time relapse-inducing situation; upon determination that the one or more real-time neurophysiological data exceeds at least one of the one or more neurophysiological behavioral risk thresholds of the user, automatically providing one or more recovery cues to a device of the user for presentment to the user in real-time during the real-time relapse-inducing situation, wherein: the one or more recovery cues comprise an interactive automated chat; and prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior neurophysiological data of the user below the one or more neurophysiological behavioral risk thresholds while the user was being subjected to a prior relapse- inducing situation; measuring a response of the user to presentment of the one or more recovery cues; based on the response of the user, modifying an exposure frequency of the one or more recovery cues, following the presentment of the one or more recovery cues to the user, determining a rate of change of the one or more real-time neurophysiological data; and removing at least one of the one or more recovery cues from the device of the user based on a determination that the rate of change does not meet a predefined rate.  
Claim 7. A non-transitory, computer-readable medium comprising instructions that, when executed by a computer, cause the computer to: measure one or more baselines of neurophysiological data of a user with one or more sensors; calibrate one or more neurophysiological behavioral risk thresholds of the user using the one or more sensors based on the one or more baselines of neurophysiological data of the user; collect one or more real-time neurophysiological data of the user with the one or more sensors while the user is experiencing a real-time relapse-inducing situation; upon determination that the one or more real-time neurophysiological data exceeds at least one of the one or more neurophysiological behavioral risk thresholds of the user, automatically provide one or more recovery cues to an electronic computing device of the user for presentment to the user in real-time during the real-time relapse- inducing situation, wherein: the one or more recovery cues comprise an interactive automated chat; and prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior neurophysiological data of the user below the one or more neurophysiological behavioral risk thresholds while the user was being subjected to a prior relapse- inducing situation; measure a response of the user to presentment of the one or more recovery cues on the electronic computing device; based on the response of the user, modify an exposure frequency of the one or more recovery cues, following the presentment of the one or more recovery cues to the user, determine a rate of change of the one or more real-time neurophysiological data; and remove at least one of the one or more recovery cues from the electronic computing device of the user based on a determination that the rate of change does not meet a predefined rate.  
Claim 13. A system comprising: one or more sensors; one or more electronic computing devices; and a server, wherein the server comprises: one or more processors, and a memory comprising instructions that, when executed by the one or more processors, cause the one or more processors to: measure one or more baselines of neurophysiological data of a user with the one or more sensors; calibrate one or more neurophysiological behavioral risk thresholds of the user using the one or more sensors based on the one or more baselines of neurophysiological data of the user measure one or more real-time neurophysiological data of the user with the one or more sensors while the user is experiencing a real-time relapse-inducing situation; upon determination that the one or more real-time neurophysiological data exceeds at least one of the one or more neurophysiological behavioral risk thresholds of the user, automatically and in real-time provide one or more recovery cues to an electronic computing device of the one or more electronic computing devices of the user during the real-time relapse-inducing situation, wherein: the one or more recovery cues comprises an interactive automated chat; and prior to being provided to the one or more electronic computing devices of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior neurophysiological data of the user below the one or more neurophysiological behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation; measure a response of the user to presentment of the one or more recovery cues on the one or more electronic computing devices of the user; based on the response of the user, modify an exposure frequency of the one or more recovery cues, following the presentment of the one or more recovery cues to the user, determine a rate of change of the one or more real-time neurophysiological data; and remove at least one of the one or more recovery cues from the electronic computing device of the one or more electronic computing devices of the user based on a determination that the rate of change does not meet a predefined rate.  
Claim 17. The system of claim 13, wherein the instructions executed by the one or more processors [[processor]] of measuring the one or more baselines of neurophysiological data of the user with the one or more sensors and calibrating the one or more neurophysiological behavioral risk thresholds of the user using the one or more sensors are performed in a virtual reality environment.  
Claim 19. The method of claim 1, further comprising: after the presentment of the one or more recovery cues to the user, collecting second neurophysiological data; and determining an efficacy of the one or more recovery cues based at least in part on the one or more real-time neurophysiological data, the second neurophysiological data, and one or more predetermined threshold values associated with a predetermined situation that does not present a relapse risk.  
Claim 20. The method of claim 19, further comprising, upon determination that the efficacy meets a predetermined efficacy threshold value of the one or more predetermined threshold values, prioritizing the one or more recovery cues for future presentment to the user.  
Claim 21. The method of claim 19, further comprising, upon determination that the efficacy does not meet a predetermined efficacy threshold value of the one or more predetermined threshold values, removing the one or more recovery cues from the device of the user.  
  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a computer-implemented method, comprising the steps of following the presentment of the one or more recovery cues to the user, determining a rate of change of the one or more real-time neurophysiological data; and removing at least one of the one or more recovery cues from the device of the user based on a determination that the rate of change does not meet a predefined rate.
Claim 7 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a non-transitory, computer-readable medium comprising instructions that, when executed by a computer, cause the computer to:  following the presentment of the one or more recovery cues to the user, determine a rate of change of the one or more real-time neurophysiological data; and remove at least one of the one or more recovery cues from the electronic computing device of the user based on a determination that the rate of change does not meet a predefined rate.
Claim 13 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a system comprising: a server, wherein the server comprises: one or more processors, and a memory comprising instructions that, when executed by the one or more processors, cause the one or more processors to: following the presentment of the one or more recovery cues to the user, determine a rate of change of the one or more real-time neurophysiological data; and remove at least one of the one or more recovery cues from the electronic computing device of the one or more electronic computing devices of the user based on a determination that the rate of change does not meet a predefined rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.V.H./
Vynn Huh, June 27, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/JONATHAN T KUO/Primary Examiner, Art Unit 3792